                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

 DEINA CAPITANI,                                    )
                                                    )
         Plaintiff,                                 )
                                                    )
 v.                                                 )   NO. 3:19-cv-00120
                                                    )
 WORLD OF MINIATURE BEARS,                          )
 INC., et al.,                                      )
                                                    )
         Defendants.                                )

                                              ORDER

        The Court held a telephonic status conference with the parties’ counsel on April 20, 2020.

For the reasons discussed at that conference, the parties are ordered to engage in another attempt

to resolve this case. By 12:00 p.m. on April 24, 2020, the parties shall confer and file a joint notice

setting forth: (1) their agreed mediator; and (2) the date or dates of the mediation. Both counsel

and the parties shall attend the mediation. If the parties cannot agree on a mediator within the time

allotted, the Court will select a mediator for them.

        IT IS SO ORDERED.



                                                        ____________________________________
                                                        WAVERLY D. CRENSHAW, JR.
                                                        CHIEF UNITED STATES DISTRICT JUDGE




      Case 3:19-cv-00120 Document 50 Filed 04/20/20 Page 1 of 1 PageID #: 301
